Citation Nr: 1011101	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-36 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.

2.  Entitlement to service connection for cervical spine 
degenerative disc disease, C4-C5, claimed as cracked spine.

3.  Entitlement to service connection for scar on right arm.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 2000.  

Theses matter come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the RO.  

In February 2010, the Veteran testified at a hearing by 
videoconference before the undersigned Veterans Law Judge.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.  

The issues of service-connection for hypertension and a 
cervical spine disorder are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  


FINDING OF FACT

The currently demonstrated right arm scar in the area of the 
biceps is shown as likely as not to be the result of an 
injury sustained during the Veteran's extended period of 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a right arm scar in the area of the 
biceps is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A careful review of the service treatment records shows that 
the Veteran was noted to have a four-inch scar on his right 
biceps during an examination performed in July 1998.  

During the recent hearing, he testified that this was the 
result of an incident in service when he was cut by barbed 
wire.  The residual scar was noted to be on the anterior 
portion of the Veteran's right biceps during the hearing.  

The Veteran submitted February 2010 statement from a staff 
sergeant who served with him in the Marine Corps.  The staff 
sergeant treated the Veteran with a first aid kit after the 
Veteran cut his arm on concertina wire in June 1985.  

On this record, the Board finds the evidence to be in 
relative equipoise in showing that current right anterior 
biceps scar as likely as not was incurred during the 
Veteran's period of active duty.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection is warranted.  

To the extent that this action is fully favorable to the 
Veteran, a full discussion of the requirements of VCAA is not 
required at this time.  



ORDER

Service connection for a right biceps scar is granted.  


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities, such as cardiovascular disease, 
to include hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from active duty.  38 C.F.R. §§ 3.307, 
3.309.

No VA examinations have been conducted with respect to the 
service connection issues on appeal.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Hypertension

For purposes of establishing service connection for a 
hypertension disability, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104.  

At the February 2010 Board hearing, the Veteran testified 
that he was first diagnosed with hypertension in March 2001.  
Thus, service connection cannot be granted on a presumptive 
basis because the diagnosis occurred more than one year after 
the Veteran's retirement from active service.

The Veteran's treating physician's assistant at an Army 
medical facility submitted a letter in March 2009.  She noted 
that hypertension was documented in the service treatment 
records on multiple visits beginning in 1985.  

Although high blood pressure readings were noted in the 
service treatment records, a diagnosis of hypertension was 
made during service.  

The RO's 2009 statement of the case (SOC) indicates that a VA 
examination was to be scheduled.  

The RO intended to obtain a medical opinion addressing 
whether the Veteran's increased blood pressure readings in 
service could have been the basis for a diagnosis of 
hypertension.  The RO never followed through on this proposed 
development.  The Board finds that such development is 
necessary at the current time.  



Cervical Spine

The service treatment records show complaints of neck strain 
and pain in service.  

A November 2006 X-ray indicates C4-C5 degenerative disc 
disease and old posttraumatic change.  

As the Veteran's representative emphasized at the Board 
hearing, no X-rays or magnetic resonance imaging (MRI) was 
conducted on the Veteran's neck during service.  

These complaints in service and current diagnosis with 
reference to unspecified old trauma indicate that the current 
disability may be associated with active service.  Thus, a VA 
examination is warranted.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to send the Veteran copies of Request for 
and Authorization to Release Medical 
Records or Health Information (VA Form 
10-5345).  

The RO should attempt to obtain any 
outstanding private medical records 
identified by the Veteran and provide any 
additional VA records.  Any records 
obtained should be associated with the 
claims file.   

The Veteran should be notified in this 
regard that he should submit any new 
medical documentation or evidence to 
support his claims.  

2.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
hypertension.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  

If a diagnosis of hypertension is made, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that hypertension had 
its clinical onset during the Veteran's 
active duty service.  The examiner should 
provide a complete rationale for the 
opinion.

3.  The RO should schedule the Veteran 
for a VA spine examination to ascertain 
the nature and likely etiology of the 
claimed neck disorder.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

If a diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any current disability of 
the cervical spine was due to an injury 
or other event of the Veteran's active 
duty service.  The examiner should 
provide a complete rationale for the 
opinion.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all of the evidence of record.  If any 
benefit sought on appeal remains denied, 
then the RO should furnish the Veteran 
and his representative with a 
Supplemental Statement of the Case and 
afford them with an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals







 Department of Veterans Affairs


